DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The preamble is missing a word; it should read “A method for implanting an inflow cannula within a heart of a patient”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US Patent Application Publication 2018/0214619), hereinafter Cook.
Regarding claim 1, Cook teaches an inflow cannula for an implantable blood pump assembly (Cook, Fig. 2, inflow cannula 12 and 26, blood pump assembly 10), the inflow cannula comprising a tubular body extending from a proximal end to a distal end (Cook, Fig. 2, tubular body 12), the tubular body comprising a proximal portion adapted 
Regarding claim 2, Cook teaches that the sleeve is fixed to a distal tip of the tubular body along the first portion of the sleeve such that the first portion of the sleeve maintains engagement with the distal portion of the tubular body when the sleeve is in the deployed configuration, and such that the second portion of the sleeve unfolds about the distal tip of the tubular body when the sleeve is deployed from the stored configuration to the deployed configuration (Cook, Fig. 5).  
Regarding claim 3, Cook teaches that the sleeve comprises an outer layer and an inner layer joined to the outer layer at a distal tip of the sleeve (Cook Fig. 5, outer layer 88 and inner layer 84).  
Regarding claim 4, Cook teaches that a spacing between the inner layer and the outer layer is permitted to increase when the sleeve is deployed from the stored configuration to the deployed configuration (Cook, Figs. 5 and 6, also Fig. 8A, the distance between the layers can increase as the sleeve is deployed from its compressed to its deployed configuration).  
Regarding claim 5, Cook teaches that the sleeve extends from a proximal end coupled to the tubular body to a free, distal end (Cook, Fig. 8C), wherein the inflow cannula further comprises a retainer coupled to the sleeve distal end, wherein the retainer maintains the sleeve in the stored configuration (Cook, retainer 140 on sleeve 136).  
Regarding claim 6, Cook teaches a release mechanism coupled to the retainer and operable to release the retainer from the sleeve distal end to allow the second portion of the sleeve to deploy from the stored configuration to the deployed configuration (Cook, Fig. 8C, ¶[0075]).  
Regarding claim 8, Cook teaches that the retainer comprises a retaining ring, wherein the release mechanism comprises a release line, and wherein the retaining ring is formed integrally with the release line (Cook, Fig. 8C, ¶[0075]).  
Regarding claim 14, Cook teaches a method for implanting an inflow cannula within a heart of a patient (Cook, Fig. 2, inflow cannula 12 and 26, blood pump assembly 10), the method comprising positioning a distal portion of the inflow cannula 
Regarding claim 15, Cook teaches that deploying the sleeve comprises releasing a retainer coupled to a distal end of the sleeve (Cook, Fig. 8c, releasing retaining ring 140, ¶[0075]).
Regarding claim 19, Cook teaches deploying the sleeve subsequent to the inflow cannula being secured to the heart (Cook, ¶[0075], placing the cannula in the heart, that is securing the cannula to the heart, and then deploying the sleeve).
Regarding claim 20, Cook teaches coupling a proximal portion of the inflow cannula to a pump housing (Cook, Fig. 2, cannula 12 is attached to pump housing 70; also Fig. 6B.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cook.
Regarding claim 7, Cook teaches that the retainer is a retaining ring (Cook, ¶[0075], cinching loop 140 is a retaining ring) with a line attached to it, wherein the line is a release mechanism that extends from the distal end of the sleeve (Cook, Fig. 8C, tether 142). Cook does not teach applying tension to a release line coupled to the retaining ring to release the tether, and Cook does not teach that the tether goes .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Foster (US Patent Application Publication 2011/0124950), hereinafter Foster.
Regarding claim 9, Cook does not expressly teach use of a crimp ring. Foster teaches that crimp rings are a common method of attaching tubular members for implantation, such as attaching a sealing ring and a cuff (Foster, ¶[0032-33]). It would have been obvious to one having ordinary skill in the art to use a crimp ring to attach a portion of the sleeve to the distal portion of the tubular body because a crimp ring is known in the art to create a tight and releasable seal.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Verkaik (US Patent Application Publication 2012/0143141), hereinafter Verkaik.
Regarding claim 10, Cook does not expressly teach that the sleeve may be a mesh tube. Verkaik teaches a device of similar design (Verkaik, Figs. 1B, 3C, 4C, 4E) wherein the sleeve is a mesh tube (Verkaik, Fig. 4E, ¶[0064]). It would have been obvious to one having ordinary skill in the art to incorporate a tubular mesh into the sleeve in order to add mechanical support to the sleeve (Verkaik, ¶[0063]). 
Regarding claim 11, the Cook invention as modified by Verkaik teaches that the sleeve may comprise a braided nickel-titanium alloy (Verkaik, ¶[0081], nitinol, which is a nickel-titanium alloy; the woven configuration as depicted is a form of braiding, Fig. 10A).

Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jarvik (US Patent Application Publication 2007/0299297), hereinafter Jarvik.
Regarding claim 12, Cook teaches an implantable blood pump assembly (Cook, ¶[0003], Fig. 4A), wherein the pump has a housing defining an inlet, an outlet, and a flow path extending from the inlet to the outlet (Cook, Fig. 4B, ¶[0061-0062]). Cook does not teach the remaining details of the blood pump assembly. Jarvik teaches that an implantable blood pump assembly comprises a housing defining an inlet, an outlet, and a flow path extending from the inlet to the outlet (Jarvik, Figs, 2, 4); a rotor positioned within the flow path and operable to pump blood from the inlet to the outlet; a stator positioned within the pump housing and operable to drive the rotor (Jarvik, Fig. 4, ¶[0005], stator, ¶[0004], rotor). It would have been obvious to one having ordinary skill in the art to apply Jarvik’s teachings on blood pumps to the Cook invention because Jarvik teaches common attributes of blood pumps that Cook leaves unsaid due to their common nature. Cook teaches an inflow cannula for an implantable blood pump assembly (Cook, Fig. 2, inflow cannula 12 and 26, blood pump assembly 10), the inflow cannula comprising a tubular body extending from a proximal end to a distal end (Cook, Fig. 2, tubular body 12), the tubular body comprising a proximal portion adapted for 
Regarding claim 17, Cook does not explicitly teach that a ventricular cuff is used Jarvik teaches attaching a ventricular cuff to the heart, wherein the inflow cannula is secured to the heart by the ventricular cuff (Jarvik, ¶[0028], sewing cuff to attach blood pump to cut wall of the ventricle). It would have been obvious to one having ordinary skill in the art to use a ventricular cuff to secure the inflow cannula to the heart in order to ensure the cannula does not move.  
Regarding claim 18, in the modified Cook invention, the ventricular cuff defines a central opening (Jarvik, Fig. 5, sewing cuff 48 has a central opening), wherein positioning a distal portion of an inflow cannula within a hole formed in the heart comprises inserting the distal portion of the inflow cannula through the central opening defined by the ventricular cuff (Jarvik, Fig. 5, the pump, which is Jarvik’s equivalent of Cook’s cannula, is inserted through the opening defined by the cuff, ¶[0028]), and wherein securing the inflow cannula to the heart comprises coupling the inflow cannula to the ventricular cuff (Jarvik, the pump is secured to the cuff, Fig. 5, the pump can be seen to engage with cuff 48).  It would have been obvious to one having ordinary skill in the art to apply Jarvik’s teachings on a ventricular cuff for fixation to Cook’s invention in order to keep the inflow cannula more securely fixed to the ventricular wall by using a sewn cuff that will not move.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Jarvik, further in view of Verkaik.
Regarding claim 13, Cook teaches that the sleeve extends from a proximal end coupled to the inflow cannula to a free, distal end, wherein a retainer is coupled to the sleeve distal end and maintains the sleeve in the stored configuration, and wherein the sleeve is fixed to a distal tip of the inflow cannula along the first portion of the sleeve such that the first portion of the sleeve maintains engagement with the distal portion of the inflow cannula when the sleeve is in the deployed configuration, and such that the second portion of the sleeve unfolds about the distal tip of the inflow cannula when the sleeve is deployed from the stored configuration to the deployed configuration (Cook, . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Melvin (US Patent Application Publication 2006/0178551), hereinafter Melvin.
Regarding claim 16, Cook teaches that the retainer is a retaining ring (Cook, ¶[0075], cinching loop 140 is a retaining ring) with a line attached to it, wherein the release line extends from the distal end of the sleeve (Cook, Fig. 8C, tether 142). Cook does not teach applying tension to a release line coupled to the retaining ring to release the tether, and Cook does not teach that the tether goes through a flow path defined by the inflow cannula. However, tethers that release a retainer through application of tension to a tether are known in the art, as demonstrated by Melvin (Melvin, ¶[0154]). It would have been obvious to one having ordinary skill in the art to release the retaining ring through tension on the tether because this is a known mechanism, and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Erin M Piateski/Primary Examiner, Art Unit 3792